Title: To Thomas Jefferson from Richard Colvin, 5 December 1825
From: Colvin, Richard
To: Jefferson, Thomas


Sir.
Baltimore.
December, 5th 1825
The Rising Youth, of this Country, claim the benefit, of a full Administration of Justice, in the United States. without delay.The Children, that has gone from Baltimore City, and from the State of Maryland, to the State of virginia. wish to return home, in Bon’ Santie, and with Bon’ viveant. they Sir, wish to return to their good and happy homes beloved and caressed. If the Administration of Justice, was full, in the United States, they would be enabled to do so.The Battles, of Wagram, and at Waterloo, was Fought, to Cause the Administration of Justice, to be full, in France, and in Germany. and for the injury done to Children there. Such is History, and truth. Sir.Please Cause the Administration of Justice to be full, in the United States, without delay. And “Recorded honours shall gather round and thicken over You.” for doing so.I, Am with true Piety.I, wish You good health, and much happiness. very Respectfully.Richard Colvin.